Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
FINAL ACTION
	This action is in response to original filings made on 11/9/2020. Claims 1, 8 and 15 are amended. Claims 1-20 are pending.
 Response to Arguments
Examiner’s Remarks - Specification (Title)
	The examiner withdraws the objection to applicant’s Specification in view of applicant’s title amendment. 
Examiner’s Remarks – Double Patenting
	The examiner maintains rejection under Double Patenting in view of applicant’s remarks of, “Applicant respectfully requests that the rejection be held in abeyance until the final scope of the claims is determined”.
Examiner’s Remarks - 35 USC § 103
The examiner notes that the applicant has amended independent claims 1, 8 and 15 to further narrow their claim scope. In view of the claim amendment the examiner introduces the teachings of prior art reference Ghosh et al. (US Patent Publication No. 2015/0161366) to the record. Ghosh teaches tracking user related activity performed on a user device. Ghosh further teaches using the track activity to generate challenge authentication questions. See rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,548,011. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to authenticating a user with dynamically captured user data. 

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,231,122. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to authenticating a user with dynamically captured user data. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Publication No. 2015/0310444 and Chen hereinafter) in view of Ghosh et al. (US Patent Publication No. 2015/0161366 and Ghosh hereinafter).

As to claims 1, 8 and 15, Chen teaches a computer-implemented method for authenticating a user, the method comprising: 
identifying a plurality of devices associated with the user that each dynamically track and store on-device data points over a period of time (i.e., …teaches in paragraph 0072 the following: “The biometric predictive model may be used to generate predicted biometric data for the reference user, 
receiving a request initiated by a party claiming to be the user to authenticate the party as the user (i.e., …teaches in paragraph 0015 the following: “receive requests for authentication of the user”).

The system of Chen does not expressly teach:
generating an authentication question in natural language, 
the answer to which is a data point readable in the natural language selected from dynamically tracked data points on at least one device of the plurality of devices, 
wherein the selected data point is discoverable by viewing dynamically tracked data points in the natural language on a display of the at least one device; 
prompting the requesting party to find the data point in the natural language on the display of the at least one device by presenting the authentication question to the requesting party in the natural language;
and authenticating the requesting party as the user in the case that the requesting party returns the answer to the authentication question.
In this instance the examiner note the teachings of prior art reference Ghosh. 
With regards to applicant’s claim limitation element of, “generating an authentication question in natural language”, Ghosh illustrates in fig. 7. Authentication prompts in natural language. 
With regards to applicant’s claim limitation element of, “the answer to which is a data point readable in the natural language selected from dynamically tracked data points on at least one device of the plurality of devices”, teaches in paragraph 0056 the following: “authenticating computing device 121 receives an identifier of candidate user computing device 117, such as the MAC and/or IP address of 
	With regards to applicant’s claim limitation element of, “wherein the selected data point is discoverable by viewing dynamically tracked data points in the natural language on a display of the at least one device”, teaches in paragraph 006 the following: “The processor is also configured to generate a challenge question and a correct answer to the challenge question based on the transaction data associated with the authentic user, and transmit the challenge question for display to the candidate user”.
	With regards to applicant’s claim limitation element of, “prompting the requesting party to find the data point in the natural language on the display of the at least one device by presenting the authentication question to the requesting party in the natural language”, teaches in paragraph 0021 the following: “the authenticating computing device may generate a challenge question that asks "Which restaurant did you frequent and perform a payment transaction with last night?" based on transaction data that indicates a payment transaction between the authentic user and a particular restaurant the previous evening. The authenticating computing device may also generate a correct answer to the challenge question. Given the example challenge question above, the correct answer would be the name of the particular restaurant at which the payment transaction occurred. The challenge question is transmitted to the candidate user for display on the candidate user computing device. The candidate 
With regards to applicant’s claim limitation element of “and authenticating the requesting party as the user in the case that the requesting party returns the answer to the authentication question”, teaches in paragraph 0037 the following: “Authenticating computing device 121 provides the challenge question to the candidate user through candidate user computing device 117, and receives an answer from the candidate user. Authenticating computing device 121 authenticates that the candidate user is the authentic user when the received answer is the correct answers”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the teachings of Ghosh by including the feature of data management. Utilizing data management as taught by Ghosh above allows a system to provide comprehensive user authentication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Chen will obtain the capability to provide enhanced system security. 

As to claims 2, 9 and 16, Chen teaches a method of claim 1, wherein the data point is a personal metric corresponding to the user (i.e., …teaches in paragraph 29 the following: “The user's biometric information, e.g. voice, fingerprint, tattoos, heart rate parameters, encephalogram waveforms, skin colorization, fingerprint, hand shape, etc.,”.).


As to claims 4, 11 and 18, Chen teaches a method of claim 1, further comprising: comparing a set of data points to historical data points tracked by the plurality of devices associated with the user (i.e., …teaches in paragraph 0072 the following: “The biometric predictive model may be generated using historical biometric data collected from the reference user and one or more environmental variables and/or environmental attributes collected with the biometric data, as is discussed further below with respect to FIG. 4. The biometric predictive model may be used to generate predicted biometric data for the reference user, which may be compared against current biometric data collected from the user wearing the electronic sensor devices 106A-C, e.g. to determine a confidence that the user wearing the electronic sensor devices 106A-C is the reference user.”.); 
and lowering a confidence of a user authentication if the comparison is outside of a pre-determined threshold (i.e., …teaches in paragraph 0081 the following: “The authentication module 228 may direct the processing circuitry 214 to grant the authentication of the reference user when the user identity threshold is satisfied by the user identity confidence level, otherwise the authentication module 228 may direct the processing circuitry 214 to deny the authentication of the reference user.”.).

As to claims 5, 12 and 19, Chen teaches a method of claim 1, further comprising receiving a registration of a plurality of devices from the user, wherein the user designates a subset of the plurality of devices as currently accessible devices (i.e., ..teaches in paragraph 0023 the following: “the electronic sensor devices 106A-C may be registered with a device identifier and/or associated with a user via the authentication server 110.”.).

As to claims 7, 14 and 20, Chen teaches a method of claim 1, wherein the authentication question is at least one of: a primary authentication, a supplementary authentication, a challenge .

Claims 3, 6, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ghosh as applied to claims 1 and 8 above and further in view of Ali et al. (US Patent Publication No. 2013/0133055 and Ali hereinafter).

As to claims 3, 10 and 17, the system of Chen teaches user authentication however neither reference expressly teaches a method of claim 1, wherein in the case that the requesting party returns an incorrect answer to the authentication question, the method further comprises: determining a second authentication question based on a data point selected from dynamically tracked data points on at least one device of the plurality of devices; and prompting the requesting party with the second authentication question.
In this instance the examiner notes the teachings of prior art reference Ali. 
Ali teaches in paragraph 0022 the following: “By continuously providing DPID samples, the authentication server is able to generate a challenge-response pair that is (i) unique to that user and (ii) dynamic based on the sensed data and the time-interval of collection. In selected embodiments, the captured biometric data samples (e.g., user's heart-rate or other vital sign) that are to be securely passed to the solution server for their intended purpose (e.g., a doctor keeping track of a patient's recovery) can first be used as a dynamic biometric data factor to authenticate in order to verify the identity of the user.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Ghosh with the teachings of Ali by including the feature of multi-challenge management. Utilizing multi-challenge management as taught by Ali 

As to claims 6 and 13, the system of Chen and Ghosh teaches user authentication however neither reference expressly teaches a method of claim 5, the method further comprising selecting one of the designated as accessible devices on which to base the authentication question, the selecting being based on at least one of: a human factor, an ease of access, data points on the device, security, a recentness of data, and a random selection.
In this instance the examiner notes the teachings of prior art reference Ali. 
The examiner notes that applicant’s usage of the phrase “at least one of”, places the above limitation in alternative form. As such the examiner notes that Ali teaches in paragraph 0038 the following: “review and/or monitoring, the biometric data collected at the mobile device 301 can be directly or indirectly transmitted to a clinic 350 and/or hospital 340 over one or more transmission or signaling links 327-329. For example, biometric data collected while the user/patient 310 is sleeping can be sent over a message link 329 to a sleep clinic 350 to monitor remotely. If the remote monitoring indicates that there is an emergency with the user/patient 310, the clinic 350 sends a notification message 328 to the hospital 340.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Ghosh with the teachings of Ali by including the feature of multi-challenge management. Utilizing multi-challenge management as taught by Ali above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Chen and Ghosh will obtain the capability to provide enhanced user authentication. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/               Examiner, Art Unit 2497